Citation Nr: 0602312	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-26 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability rating.

In its December 2005 informal hearing presentation, the 
veteran's representative raises the issue of entitlement to a 
separate 10 percent evaluation for each ear for the veteran's 
service-connected tinnitus.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's bilateral hearing loss has been 
manifested by no worse than Level "II" hearing for the 
right ear and by no worse than Level "II" hearing for the 
left ear; exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected bilateral hearing loss have not been met at any 
time since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic 
Code 6100, Tables VI, VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claims under the Veterans Claims 
Assistance Act of 2000 (VCAA). In the present case, a 
substantially complete application for the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was received on January 23, 2002.  In an August 2002 rating 
decision of the RO, the veteran was granted entitlement to 
service connection for bilateral hearing loss.  In a July 
2003 Statement of the Case, the RO denied an initial 
compensable rating for the veteran's service-connected 
bilateral hearing loss.  Only after that rating action and 
SOC were promulgated did VA, on July 21, 2004, and again on 
March 3, 2005, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his claim 
for a higher initial rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  See 38 C.F.R. § 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, a 
Supplemental Statement of the Case (SSOC), re-adjudicating 
the veteran's claim, was provided to the veteran in July 2005.  
This action essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records and employment medical records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in July 
2002 and May 2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the July 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence contained in the 
veteran's claims file.  That evidence includes the veteran's 
service medical records, medical records from the veteran's 
employer, and the reports of VA examinations of the veteran 
in July 2002 and May 2005.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claim.

The veteran has disagreed with the disability rating assigned 
for his service-connected bilateral hearing loss.  Because 
this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

Since the effective date of the grant of service connection, 
the veteran's bilateral hearing loss has been noncompensably 
rated under Diagnostic Code 6100.  The severity of a hearing 
loss disability is determined by applying the criteria set 
forth at 38 C.F.R. § 4.85 (2005).  Under these criteria, 
evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
See 38 C.F.R. § 4.85(a), (d) (2005).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes eleven auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85(b), (e) Diagnostic Code 6100; 
Table VI, Table VII (2004).  Tables VI and VII are reproduced 
below.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR



The veteran was examined by VA in July 2002.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
65
75
65
LEFT
20
40
65
60
60

The puretone threshold average for the right ear is 56.  The 
puretone threshold average for the left ear is 56.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 92 percent in the left ear.

Do these findings warrant more than a noncompensable 
evaluation for bilateral hearing loss? The answer is no 
because the mechanical application of the above results 
compels a numeric designation of II in the right ear and I in 
the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of II in the right ear and I in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The veteran was examined by VA again in May 2005.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
65
70
LEFT
25
40
65
65
65

The puretone threshold average for the right ear is 43.  The 
puretone threshold average for the left ear is 59.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.

Do these findings warrant more than a noncompensable 
evaluation for bilateral hearing loss? The answer is no 
because the mechanical application of the above results 
compels a numeric designation of I in the right ear and II in 
the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of I in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The Board notes that even considering the worst designation 
shown for each ear-II in July 2002 for the right ear and II 
in May 2005 for the left ear-these designations still 
require the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VII of 
38 C.F.R. § 4.85.

Two provisions exist for evaluating veterans with certain 
patterns of hearing impairment that cannot always be 
accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  First, if puretone 
thresholds in any four of the five frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 38 C.F.R. 
§ 4.86(a) (2005).  This provision is inapplicable to the 
veteran's bilateral hearing loss.  The veteran's puretone 
thresholds are 55 decibels or more in, at most, three of the 
five frequencies-2000 Hertz, 3000 Hertz, and 4000 Hertz-in 
each ear.

Second, when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  See 38 C.F.R. § 4.86(b) (2005).  
This provision is inapplicable to the veteran's bilateral 
hearing loss.  The veteran's puretone threshold for each ear 
is less than 70 decibels in the frequency of 2000 Hertz.

The veteran's claim that he should receive at least a 
compensable rating for his bilateral hearing loss is 
acknowledged.  In similar cases, the Court has clarified that 
the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.

The Board finds the results of specific testing conducted by 
a skilled individual to be more probative than the lay 
opinion of the veteran.  The clinical findings fall directly 
within the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. §§ 4.85 Diagnostic Code 6100 (2005).  
The clinical findings do not fall within exceptional patterns 
of hearing impairment as defined by regulation.  Finally, the 
Board notes that the audiologic test results contained in the 
veteran's employment records are insufficient to evaluate the 
veteran's hearing loss in this case.  Further, those records 
pre-date the effective date of the grant of service 
connection for hearing loss and are thus not relevant to the 
level of disability shown during the period on appeal.

Although the Board sympathizes with the veteran's 
difficulties due to hearing loss, the Board is constrained to 
abide by VA regulations, which mechanically apply testing 
results to the applicable regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for bilateral hearing loss at any time since the 
effective date of the grant of service connection.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise, and the claim must be denied.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss, at any time since the effective date of the 
grant of service connection, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


